         Case 1:11-cr-00663-AT Document 209 Filed 04/19/21 Page 1 of 3
                                         U.S. Departme

                                              United States A
                                              Southern Distri                     4/19/2021

                                              United States District Courthouse
                                              300 Quarropas Street
                                              White Plains, New York 10601



                                              April 16, 2021

BY CM/ECF

The Honorable Analisa Torres
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

      Re:    United States v. Jomo Williams,
             11 Cr. 663 (AT)
             21 Civ. 1334 (AT

Dear Judge Torres:

      The Government writes respectfully to request a short extension of time to
respond to defendant Jomo Williams’s Section 2255 motion. Williams, through
counsel, does not object to this request.

       By way of background, following a trial before this Court and a jury, Williams
was convicted on May 15, 2014, of: (1) participating in a conspiracy to commit Hobbs
Act robberies, in violation of 18 U.S.C. § 1951; (2) committing a Hobbs Act robbery,
and aiding and abetting the same, in violation of 18 U.S.C. §§ 1951 and 2; (3) using,
carrying, and possessing a firearm, which was discharged, in connection with the
Hobbs Act robbery charged in Count Two and a marijuana-distribution conspiracy,
and aiding and abetting the same, in violation of 18 U.S.C. §§ 924(c)(1)(A)(iii) and 2;
and (4) the murder of D’Angelo Jordan through the use of a firearm in connection
with the Hobbs Act robbery charged in Count Two and a marijuana-distribution
conspiracy, and aiding and abetting the same, in violation of 18 U.S.C. §§ 924(j)(1)
and (2). On April 15, 2015, this Court sentenced Williams principally to 30 years’
imprisonment. Williams appealed his conviction and sentence; on February 28,
2019, the United States Court of Appeals for the Second Circuit affirmed his convic-
tion and sentence, see United States v. Williams, 756 F. App’x 73 (2d Cir. 2019),
and, on October 7, 2019, the United States Supreme Court denied Williams’s peti-
tion for a writ of certiorari, see Williams v. United States, 140 S. Ct. 189 (Mem.)
(2019).
         Case 1:11-cr-00663-AT Document 209 Filed 04/19/21 Page 2 of 3

Hon. Analisa Torres
April 16, 2021
Page 2 of 3

       On September 28, 2020, Williams filed a pro se motion for appointment of
counsel, as well as a pro se motion, pursuant to 28 U.S.C. § 2255, to vacate, set
aside, or correct his sentence. (Docket Entry 203). In his pro se Section 2255 motion,
Williams argued that his trial counsel was ineffective because he allegedly: (1) told
Williams that he could not participate in jury selection; (2) failed to move for a mis-
trial when a court security officer told advised jurors to keep their voices down dur-
ing deliberations; (3) failed to call a Government witness back to the stand during
the defense case; and (4) was disrespectful, advised the forgery of a signature, yelled
at Williams’s mother, and fell asleep during trial. This Court then appointed John
C. Meringolo, Esq., to represent Williams. On February 12, 2021, Mr. Meringolo
filed a counseled Section 2255 motion, arguing that Williams’s trial counsel was in-
effective because he allegedly: (1) told Williams that he could not participate in jury
selection; (2) failed to move for a mistrial when a court security officer told advised
jurors to keep their voices down during deliberations; and (3) failed to call a Gov-
ernment witness back to the stand during the defense case. (Docket Entry 206).

      The following week, this Court directed the Government to respond by Mon-
day, April 19, 2021, and Williams to file a reply (if any), within 30 days.

       I have been reviewing the record—which has included obtaining archived
files—and preparing the Government’s response. Because of the nature of Wil-
liams’s claims, Williams has waived his attorney-client privilege with his trial coun-
sel. See, e.g., Douglas v. United States, No. 09 Civ. 9566 (CM), 2011 WL 335861, at
*1 (S.D.N.Y. Jan. 28, 2011) (McMahon, J.) (“where a habeas petitioner raises a
claim of ineffective assistance of counsel, the petitioner waives the attorney-client
privilege as to all communications with his allegedly ineffective lawyer.” (citing cas-
es)); see also, e.g., Aladino v. United States, No. 09 Civ. 926 (CBA), 2011 WL
6131175, at *2 (E.D.N.Y. Dec. 8, 2011) (“In cases where a habeas petitioner alleges
ineffective assistance of counsel, courts routinely find that the petitioner puts com-
munications between himself and his attorney directly in issue, and thus by impli-
cation waives the attorney-client privilege with respect to those communications”
(citing cases)). 1 Accordingly, Williams’s trial counsel has agreed to prepare and
submit an affidavit or declaration responding to Williams’s claims.



1 Courts in the Second Circuit have repeatedly found implicit waivers of the privi-
lege and considered affidavits from attorneys who were the subject of ineffective-
ness claims in cases where petitioners did not execute a formal waiver. See, e.g.,
Ramzan v. United States, Nos. 11 Civ. 1191 (NRB), 06 Cr. 456 (NRB), 2012 U.S.
Dist. LEXIS 103695 (S.D.N.Y. July 20, 2012) (Buchwald, J.) (explaining that court
order requiring counsel to submit affidavit concerning petitioner’s claims of ineffec-
tive assistance was based on petitioner’s implied waiver of attorney-client privilege);
United States v. Sosa-Lopez, Nos. 12 Civ. 6649L, 06 Cr. 6198L, 2013 WL 164091, at


                                          2
           Case 1:11-cr-00663-AT Document 209 Filed 04/19/21 Page 3 of 3

 Hon. Analisa Torres
 April 16, 2021
 Page 3 of 3

        However, it will take additional time for Williams’s counsel to finalize his af-
 fidavit or declaration, and for the Government to prepare a comprehensive memo-
 randum based, in part on that affidavit/declaration.

        Accordingly, the Government respectfully requests that its time to respond to
 Williams’s Section 2255 motion be extended by 30 days, to May 19, 2021, and Wil-
 liams’s time to submit a reply be extended to June 18, 2021.

         I have communicated with Mr. Meringolo, who does not object to this exten-
 sion.

         Please feel free to contact me with any questions or issues.

                                                 Respectfully submitted,

                                                 AUDREY STRAUSS
                                                 United States Attorney


                                          By:    ___________________________________
                                                 Michael D. Maimin
                                                 Assistant United States Attorney
                                                 (914) 993-1952

 cc:     John C. Meringolo, Esq. (by electronic mail and CM/ECF)


GRANTED. By May 19, 2021, the Government shall submit its response to Williams’s motion. By June 18,
2021, Petitioner shall file his reply, if any.

SO ORDERED.

Dated: April 19, 2021
       New York, New York




 *1-2 (W.D.N.Y. Jan. 15, 2013) (finding implied waiver of attorney-client privilege
 based on petitioner’s ineffectiveness claim and directing defense counsel to provide
 affidavit on matters relevant to petitioner’s claim); Billie v. United States, No.3: l0
 Civ. 1122 (JBA), 2013 WL 2946066 (D. Conn. June 13, 20l3) (considering affidavits
 submitted to the Government by attorney against whom petitioner asserted ineffec-
 tive assistance and thus had impliedly waived attorney-client privilege).


                                             3
